Citation Nr: 0416855	
Decision Date: 06/25/04    Archive Date: 06/30/04	

DOCKET NO.  99-04 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).   

2.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1966 to July 1968.  
He served in Vietnam from December 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Detroit, Michigan.  

This appeal is remanded to the RO by way of the Appeals 
Management Center (AMC) in Washington, D.C.  The VA will 
notify the veteran should further action be required.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See the Veterans Benefits 
Act of 2003, Public Law No. 108-183, § 707(a)(b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C.A. §§ 5109B, 7112).   

The CAVC has held that § 5103(a), as amended by the Veterans 
Claims Assistance Act of 2000 (VCAA) and § 3.159(b) (2003), 
as recently amended, require VA to inform a claimant of what 
evidence VA will provide and what evidence the claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

With regard to the veteran's diabetes mellitus, service 
connection was granted in an April 2002 rating decision.  A 
20 percent rating was assigned, effective July 9, 2001.  VA 
outpatient records reflect that on one occasion in March 
2002, the veteran was seen for a follow-up for his diabetes.  
His blood sugar was recorded as 115.  The assessment was type 
II diabetes mellitus.  He was urged to get his laboratory 
testing done and was to return in four months.  The most 
recent medical evidence of record is dated in April 2002.  
The record reflects the veteran has not been accorded a 
comprehensive VA examination for his diabetes mellitus and 
the Board believes that one would be helpful in determining 
the current nature and extent of impairment attributable to 
the diabetes mellitus.  

With regard to the claim for service connection for PTSD, the 
record reveals varying psychiatric diagnoses over the years, 
including PTSD.  However, at the time of the most recent 
psychiatric examination accorded the veteran by VA in August 
1998, the Axis I diagnoses were:  Depressive disorder, not 
otherwise specified, in partial remission; and alcohol and 
cocaine dependence, in early remission since July 1998.  The 
examiner stated the veteran did not meet the criteria for a 
diagnosis of PTSD.  

Of record is an October 2002 communication from the Director 
of the U. S. Armed Services Center for Research of Unit 
Records to the effect that more specific information was 
required in order to conduct meaningful research.  Received 
in November 2003 was a statement from the veteran in which he 
recalled the name of a service comrade who was killed in his 
presence during hostile action.  The veteran's service 
personnel records disclose that during his tour in Vietnam 
his principal duty assignment was as a light truck driver 
with B Battery, 4th Battalion, 42nd Artillery, 4th Infantry 
Division.  No information with regard to the activities of 
this unit during the veteran's time in Vietnam from January 
1967 to July 1968 is of record.  Information available to the 
Board reflects that an individual named John Smith, the name 
of the service comrade provided by the veteran, was killed in 
action in July 1967.  The veteran has not been asked to 
provide more specific information regarding any additional 
knowledge he might have about the individual and the 
information available to the Board reflects a number of 
individuals with the name John Smith who were killed in 
action in Vietnam, including more than one in 1967.  The 
Board believes that another attempt should be made to procure 
documentation from the center with regard to the veteran's 
activities while in Vietnam.  

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following:  

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of any 
information, and any evidence not 
previously provided to VA, that is 
necessary to substantiate his claims on 
appeal and whether the VA or the veteran 
is expected to obtain such evidence.  

2.  The RO should obtain any treatment 
reports pertaining to evaluation of the 
veteran for psychiatric purposes or for 
diabetes mellitus at VA Medical Centers 
in Detroit, Michigan, and Battle Creek, 
Michigan, since 2002.  

3.  The veteran should be accorded an 
examination by a physician with 
appropriate expertise to determine the 
nature and extent of impairment 
attributable to his diabetes mellitus.  
The claims file, to include a copy of 
this remand, must be provided to the 
examiner and consideration of such should 
be reflected in the completed examination 
report.  All indicated studies should be 
performed.  In particular, the examiner 
should comment on whether the veteran has 
restrictions of activities and diet 
necessitated by diabetes.  The examiner 
should also comment whether the veteran 
has episodes of ketoacidosis or 
hypoglycemic reactions, and, if so, 
whether such episodes require 
hospitalizations or visits to a diabetic 
care provider and comment on the 
frequency of such hospitalizations and/or 
visits.  The examiner should also comment 
on whether there is progressive loss of 
weight and strength.  Supporting 
rationale for any opinion expressed must 
be provided.  

4.  The U. S. Armed Services Center for 
Research of Unit Records, 7798 Cissna 
Road, Suite 101, Springfield, Virginia, 
22150-3197, should be contacted and asked 
to provide unit diaries or command 
chronologies or any other information 
pertaining to activities of B Battery, 
4th Battalion, 42nd Artillery, 4th 
Infantry Division, between January 1967 
and July 1968 in Vietnam.  If possible, 
it should be determined whether an 
individual named John Smith was assigned 
to that unit and was killed in action 
sometime during 1967, possibly in July of 
that year.  The veteran and his 
representative are to be notified of any 
unsuccessful efforts in this regard.  

5.  After the aforementioned development 
has been completed, the RO should arrange 
for the veteran to be examined by a 
psychiatrist in order to determine the 
current nature and etiology of any 
psychiatric disorder present.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examination should 
include any diagnostic tests or studies, 
such as psychological tests, that are 
deemed necessary for an accurate 
assessment.  The examiner should conduct 
a thorough psychiatric examination of the 
veteran and, based on a review of the 
medical records and examination findings, 
provide a diagnosis for any pathology 
found.  If the evaluation results in a 
diagnosis of PTSD, the examiner should 
specify which stressors are sufficient to 
support the diagnosis of PTSD.  The 
examiner should also explain how the 
veteran's symptoms and stressors meet the 
diagnostic criteria for PTSD.  The 
complete rationale for any opinion 
expressed should be provided.  
Regardless, whatever psychiatric disorder 
is diagnosed, the examiner should provide 
an opinion as to the etiology of the 
disorder.  

6.  Following the aforementioned 
development, the RO should review and 
readjudicate the claim for the appeal.  
If the benefits sought are not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case.  This 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues on appeal.  An 
appropriate period of time should be 
allowed for response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, he is advised that 
the examinations requested in this remand are deemed 
necessary to evaluate his claims and that his failure, 
without good cause, to report for any scheduled examinations 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2003).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




